                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 IN RE: RULE 45 SUBPOENA ISSUED TO                                  DATE FILED: 05-13-2021
 THE NEW YORK STATE DEPARTMENT
 OF FINANCIAL SERVICES,

 Regarding the United States District Court for
 the Northern District of Georgia, Atlanta
 Division case
                                                                      19-MC-236 (RA)
 FRED PONDER,
                                                                           ORDER
                              Plaintiff,

                         v.

 OCWEN LOAN SERVICING LLC, ET AL.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On July 24, 2019, the Court noted that Defendants’ motion for a protective order in the

underlying litigation was granted, and accordingly directed Plaintiff to inform the Court, no later than

August 7, 2019, of any reasons why it would not be appropriate to close this case. Plaintiff did not

respond to that order, and no party has made any submissions since then. Accordingly, this proceeding

shall be and hereby is closed. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      May 13, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
